—Judgment, Supreme Court, New York County (Franklin Weissberg, J., on speedy trial motion; Jeffrey Atlas, J., at jury trial and sentence), rendered April 1, 1997, convicting defendant of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. The adjournment of October 24, 1995, which is dispositive of the speedy trial issue, was properly excluded as a reasonable time for the People to prepare for a suppression hearing (see, People v Green, 90 AD2d 705, lv denied 58 NY2d 784). This constituted “a reasonable period of delay resulting from * * * pretrial motions” within the meaning of CPL 30.30 (4) (a).
The revised Sandoval ruling was an appropriate exercise of the trial court’s discretion (see, People v Pavao, 59 NY2d 282, 292; People v Ramos, 255 AD2d 203, lv denied 93 NY2d 856). Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.